DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 02/10/2020.


Information Disclosure Statement
The information disclosure statements filed 03/17/2020 and 07/29/2020 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 02/10/2020 appears to be acceptable.

Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:
Claim 1 line 16 recites “and/or”, appears to be unclear and claim and specification fails to explain when working medium will pass over high temperature side and when the working medium will pass over low temperature side.  
Claim 1 recites limitation “wherein the working medium of the cyclic process device is adapted to pass over the high-temperature side and/or the low-temperature side of the thermoelectric generator.” this should be considered to be revised to “wherein the working medium of the cyclic process device is configured to flow through the high-temperature portion and the low-temperature portion of the thermoelectric generator.”;
Claim 2 recites limitation “adapted to be passed over the low-temperature side”  this should be considered to be revised to “configured to flow through the high-temperature portion”;
Claim 7 recites limitation “wherein the working medium is adapted to be passed over the high-temperature side of the thermoelectric generator” this should be considered to be revised to “wherein the working medium is configured to flow through the high-temperature portion of the thermoelectric generator”;
Claim 9 recites limitation “wherein the working medium is adapted to be passed over the low-temperature side of the thermoelectric generator” this should be considered to be revised to “wherein the working medium is configured to flow through the low-temperature portion of the thermoelectric generator”.
Claim 10 recites a limitation “wherein the first heat exchange device and the thermoelectric generator are designed to be integrated in a heat exchange unit” 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9 and 14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by DE 102010048888A1 to PALM DANIEL (PALM).

Re: Claim 1:
PALM discloses:
A drive unit for a motor vehicle (See Fig.1: ¶0001: as described in English Translation), the drive unit comprising:
an internal combustion engine (See Fig.1: ¶0034: internal combustion engine 18), which comprises a combustion engine and an exhaust gas line (See Fig.1: ¶0034: exhaust line 17), via which exhaust gas is adapted to be removed from the combustion engine (See Fig.1: ¶0034: internal combustion engine 18);
a cyclic process device (See Fig.1: ¶0033: cyclical process device 2) to convert thermal energy of the exhaust gas into mechanical work (See Fig.1: ¶0033: via shaft connected to electrical generator 9) in a thermodynamic cyclic process (See Fig.1: ¶0033: thermodynamics cycle), the cyclic process device having a working medium (See Fig.1: ¶0032:  working medium via 12, 8, 13, 14, 5, 10, 6, 4, 11, 15, 7) with respect to its direction of flow flows through a first heat exchange device (See Fig.1: first heat exchange device 7), in which a heat transfer from the exhaust gas (See Fig.1: ¶0034: exhaust gas via 17) to the working medium takes place, then flows through an expansion device (See Fig.1: expansion device 8), in which an expansion of the working medium and thereby the generation of the mechanical work take place (See Fig.1: ¶0031-¶0034), and then flows through a second heat exchange device (See Fig.1: condenser second heat exchanger 5), in which a heat transfer from the working medium (See Fig.1: working medium is cooled in condenser heat exchanger 5 and cooling medium flowing via 19 and condenser heat exchanger 5 absorbs heat from working medium) to a cooling medium takes place; and
a thermoelectric generator (See Fig.1: thermoelectric generator 3) which provides an electrical voltage (See Fig.1: ¶0033 as explained in cited para) when there is a temperature difference between a high-temperature side (See Fig.1 as annotated by the examiner, the high temperature side constitutes from 13, 14, to inlet of condenser heat exchanger 5) and a low-temperature side (See Fig.1 as annotated by the examiner, the low temperature side constitutes from inlet of condenser heat exchanger 5, 10, 4, 11, 15, 7),
wherein the working medium of the cyclic process device (See Fig.1: working medium pass through/over high temperature side 13, 14, to inlet of condenser heat exchanger 5) is adapted to pass over the high-temperature side and/or the low-temperature side of the thermoelectric generator (See Fig.1: working medium pass through/over low temperature side from inlet of condenser heat exchanger 5, 10, 4, 11, 15, 7).

    PNG
    media_image1.png
    985
    1113
    media_image1.png
    Greyscale


Re: Claim 2:
PALM discloses:
The drive unit according to claim 1, wherein the cooling medium (See Fig.1:  cooling medium passes over low-temperature side via condenser heat exchanger 5) is adapted to be passed over the low-temperature side of the thermoelectric generator (See Fig.1: 3).

Re: Claim 3:
PALM discloses:
The drive unit according to claim 1, wherein the cooling medium (See Fig.1:19, as described in ¶0034) is a cooling liquid of a cooling system of the combustion engine (See Fig.1:  8).

Re: Claim 5:
PALM discloses:
The drive unit according to claim 1, wherein the thermoelectric generator (See Fig.1: thermoelectric generator 3) is arranged downstream of the expansion device (See Fig.1: downstream of expansion device 8 via 14) and upstream of the second heat exchange device (See Fig.1: upstream of the second heat exchanger 7 via 15) with respect to the flow direction of the working medium (See Fig.1: working medium flows in clockwise direction from the second heat exchanger and back to the second heat exchanger).



Re: Claim 6:
PALM discloses:
The drive unit according to claim 1, wherein the thermoelectric generator is arranged downstream of the first heat exchange device (See Fig.1:  condenser heat exchanger 5) and upstream of the expansion device (See Fig.1:  upstream of expansion device 8 via 15) with respect to the flow direction of the working medium (See Fig.1: working medium flows in clockwise direction from the second heat exchanger and back to the second heat exchanger).

Re: Claim 7:
PALM discloses:
The drive unit according to claim 5, wherein the working medium is adapted to be passed over the high-temperature side of the thermoelectric generator (See Fig.1:  working medium passes over the high temperature side via 13, 14 to inlet of condenser heat exchanger 5).

Re: Claim 8:
PALM discloses:
The drive unit according to claim 1, wherein the thermoelectric generator (See Fig.1:  thermoelectric generator 3) is arranged downstream of the second heat exchange device (See Fig.1:  downstream of the second heat exchanger 7 via 14) and upstream (See Fig.1:  upstream of the first heat exchange device 5 via 14) of the first heat exchange device with respect to the flow direction of the working medium  (See Fig.1: working medium flows in clockwise direction from the second heat exchanger and back to the second heat exchanger).

Re: Claim 9:
PALM discloses:
The drive unit according to claim 8, wherein the working medium (See Fig.1:  working medium via thermodynamics cycle 2)  is adapted to be passed over the low-temperature side (See Fig.1:  the low temperature side from inlet of condenser heat exchanger 5, 10, 4, 11, 15, 7) of the thermoelectric generator (See Fig.1: thermoelectric generator 3).

Re: Claim 14:
PALM discloses:
A motor vehicle having a drive unit according to claim 1 (See Fig.1: ¶0001, also see rejection of claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-12 is/are rejected under 35 U.S.C. 103 as being un-patentable over DE 102010048888A1 to PALM DANIEL (PALM) as applied to claim 1 above, and further in view of U.S Publication number 2013/0219872 A1 to GIBBLE et al. (GIBBLE).
Re: Claim 10:
PALM discloses:
The drive unit according to claim 1, PALM discloses all the limitations of claim 1, and the first heat exchanger and the thermoelectric device (See rejection of claim 1 above), PALM is silent regarding:
 wherein first heat exchange device and thermoelectric generator are designed to be integrated in a heat exchange unit.
However GIBBLE teaches:
wherein first heat exchange device (GIBBLE: See Figs. 2-3:¶0041: first heat exchange device/ condenser heat exchanger 20) and thermoelectric generator (See Figs. 2-3:200)  are designed to be integrated in a heat exchange unit (as shown in figures 2 and 3, ¶0048: a heat exchange unit 201 including thermoelectric device and first heat exchanger/condenser heat exchanger 20, 204).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure PALM to include the teachings of GRIBBLE, because GIBBLE teaches to integrate the first and second heat exchangers (evaporator and condenser)  via valves 2212,214, that this configuration provides the benefit of  improving the recovery of waste heat from an internal combustion engine, the recovery of additional energy improves efficiency of the system as a whole (GIBBLE: See Figs. 2-3: ¶0004).

Re: Claim 11:
PALM modified by GIBBLE discloses:
The drive unit according to claim 10, modified PALM discloses all the limitations of claim 10, and wherein in the heat exchange unit (GIBBLE: See Figs. 2-3: heat exchange unit 201) a working medium channel (GIBBLE: See Figs. 2-3: working medium channel via 206, 36, 30, 18) of the first heat exchange device is provided a through-flow of the working medium (GIBBLE: See Figs. 2-3: first heat exchange unit/condenser heat exchanger 20, 204 provides through flow of working medium) and is arranged between an exhaust gas channel (GIBBLE: See Figs. 2-3: exhaust gas channel 38) provided for the through-flow of the exhaust gas and the high-temperature side of the thermoelectric generator (GIBBLE: See Figs. 2-3: high temperature side downstream expander 14).

Re: Claim 12:
PALM modified by GIBBLE discloses:
The drive unit according to claim 11, modified PALM discloses all the limitations of claim 11, and wherein the working medium channel surrounds the exhaust gas channel circumferentially (GIBBLE: See Figs. 2-3:  circumferentially around channel 38 as shown in figure 2) and the high-temperature side of the thermoelectric generator surrounds the working medium channel (GIBBLE: See Figs. 2-3:  via 20) circumferentially.

Allowable Subject Matter and Prior Art

Claim (s) 4, 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number DE 102010048888A1 and U.S Publication number 2013/0219872 A1 fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 4: “further comprising a bypass for the working medium for bypassing the thermoelectric generator as needed” in combination with limitations of base claim and intervening claims.
Re: Claim 13:  “wherein the low-temperature side surrounds the high-temperature side of the thermoelectric generator circumferentially” in combination with limitations of base claim and intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
March 19, 2021